Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2014 has been entered.


Claims 1-2, 8 -9, 16, 19, and 20 have been amended. Claims 1-20 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
The term “substantially” in claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what fits the “scope” of substantially rigid, the meets and bounds of the claim cannot be ascertained and therefore is indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 5, 8, 9 -17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickels (US 3,581,312) in view of Chow (US 6,496,984). The device of Nickels discloses,  
With respect to claim 1, A fingerless glove (Figure 1), comprising:
a palm portion (Figure 2);
a back portion (Figure 1);
a finger hole (18, figure 3) to allow at least a second digit to extend therethrough;
a thumb hole (38, Figure 3) to allow a thumb to extend therethrough;

and
a substantially rigid brace member (42), as best understood, attached to the palm portion adjacent to the finger hole (Figure 3) the brace member extending from the palm portion distally to a location that inhibits a wearer from flexing a metacarpophalangeal joint. (Column 3, lines 60-65)
The device of Nickels substantially discloses the claimed invention but is lacking a stiffening member between the finger hole and thumb hole. 
The device of Chow discloses, a stiffening member (21) positioned between the finger hole and the thumb hole (Figure 1)  to inhibit a wearer from bringing brining fingertips of the second digit and thumb into close proximity to one another by inhibiting thumb flexion while allowing thumb extension (Column 3,lines 5-10) 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the stiffening member of Chow in order to provide positioning in the desired spread apart hand position (Column2, lines 20-25). 

With respect to claim 2, wherein the stiffening member (42) is attached to (Figure 1) The fingerless glove and extends between the finger hole and the thumb hole from the palm portion to the back portion (Figure 2). 

With respect to claim 3, wherein the stiffening member is removably attached to the glove (Column 2, lines 50-55) .


With respect to claim 5, further comprising a wear pad (12)on the palm portion that provides abrasion resistance to the glove (Column 4, line 47).

With respect to claim 8, wherein the finger hole is size to allow the second digit, a third digit, a fourth digit, and a fifth digit to extend therethrough (Figure 3). 

	With respect to claim 9, 
a body having a palm side and a back side (Figure 1 and2) and an open end for receiving a hand (at wrist) , the body defining a thumb hole (figure 3)  to allow a thumb to extend therethrough and a finger hole (18) to allow one or more fingers to extend therethrough; and
The device of Nickles substantially discloses the claimed invention but is lacking a stiffening member between the finger hole and thumb hole. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the stiffening member of Chow in order to provide positioning in the desired spread apart hand position (Column2, lines 20-25). 

With respect to claim 10, further comprising a brace member (42) located on the palm side adjacent the finger hole to inhibit a wearer from bringing the second digit fingertip into close proximity with the palm side,

With respect to claim 11,  brace member inhibits the wearer from bringing a third digit fingertip, a fourth digit fingertip, and a fifth digit fingertip into close proximity with the palm side (42, figure 1).  

With respect to claim 12, wherein the brace member (42) is capable for use to inhibits flexion of a metacarpophalangeal joint of the wearer.  (Figure 10. 

With respect to claim 13, stiffening member (Chow 42) is  capable for use to inhibit abduction and opposition of a carpometacarpal joint of the thumb of the wearer. The prior art meets the structure as recited and therefore is be interpreted as being 

With respect to claim 14, wherein the stiffening member (20) fixes a relative position of the thumb hole and the finger hole. The prior art meets the structure as recited and therefore is be interpreted as being capable of inhibiting the motion as claimed, since the structure of the prior art is the same as the structure recited, see MPEP 2114.


With respect 15, wherein the finger hole (18)  is sized to allow four fingers of a wearer to extend therethrough (Figure 1).  

With respect to claim 16, wherein the stiffening member (20) is removably attached to by a pocket (21)..

With respect to claim 17, further comprising a fastening member (Nickels, 32, 36)for securing (315) baby glove to a wrist of a wearer.


With respect to claim 19,  A glove, comprising:
a fingerless glove body (Figure 1),

But is lacking a stiffening member between the finger hole and thumb hole. 
The device of Chow discloses a stiffening member capable for use to inhibit thumb flexion while allowing thumb extension.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the stiffening member of Chow in order to provide positioning in the desired spread apart hand position (Column2, lines 20-25). 


.	With respect to claim 20, further comprising a brace (20) member that inhibits the wearer of the glove from touching the pointer finger, middle finger, ring finger, or little finger to a palm of the fingerless body member (Figure 3). 

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickles and Chow, as applied above,  in further view of Grim et al. (US 2013/0041301). 
The modified device of Irby substantially discloses the claimed invention but is lacking a hook and loop attachment.
The device of Grim et al, wherein the stiffening member is removably attached by a hook and loop fastener system (para 0037).
. 

Claims 6 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel and Chows, as applied above,  in further view of Hu (US 5,600,849). The modified device of Irby substantially discloses the claimed invention but is lacking the palm pad being skid resistant and having surface deformations..  The device of Hu discloses,

With respect to claim 5,  further comprising a wear pad on the palm portion that provides abrasion resistance to the glove (abstract) 

With respect to claim 6, wherein the palm portion further comprises a non-skid surface (Column 3, line 67). 

With respect to claim 7, wherein the non-skid surface comprises surface deformations on the palm portion. (it is noted that leather is a natural material with natural deformations formed on the surface). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the material as taught by Hu in order to provide improved abrasion resistance (column 3, lines 65-67). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732